Citation Nr: 1010216	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left metatarsophalangeal joint 
arthritis of the great toe. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970 and from November 1990 to April 1991. 

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board in November 2008 and July 
2009 for further development.  As the requested development 
has been completed, no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).
 
The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A transcript of the hearing is of record.


FINDING OF FACT

For the entire period on appeal, the left great toe 
disability has been productive of occasional pain, swelling, 
and flare-ups. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected left metatarsophalangeal joint 
arthritis of the great toe have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs), 5010, 5284 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, scheduled a specific examination regarding 
the issue at present, and he was afforded the opportunity to 
testify before the Board in May 2008.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2009).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Service connection for the Veteran's left toe disability was 
established in a rating decision of February 2005 and rated 
as ten percent disabling.  In March 2005 the Veteran asserted 
that his service-connected left toe disability warranted a 
higher rating.  

The Veteran's disability is currently rated under DC 5010; 
however, the Board will consider the Veteran's disability 
under DC 5010 for traumatic arthritis, DC 5284 for other foot 
injuries, and all other potentially applicable diagnostic 
codes.

Under DC 5284, a foot injury warrants a 10 percent rating if 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  A 40 percent rating is warranted 
with actual loss of use of the foot.

DC 5010 provides that arthritis due to trauma will be rated 
as degenerative arthritis. Under DC 5003, degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  38 C.F.R. § 
4.71a, DC 5003 (2009).

A review of the record reveals that in 1980, the Veteran 
injured his left great toe in service when he dropped a 55 
pound drum onto his foot.  He fractured his foot and a pin 
was surgically placed to repair the fracture in 1985.  

During the course of this appeal, the Veteran underwent VA 
examinations in January 2005 and November 2009.  As an 
initial matter, the Board finds that the VA examinations are 
adequate for rating purposes.  Specifically, the examiners 
obtained a history from the Veteran and conducted a thorough 
examination.  There is no indication that the examiners were 
not fully aware of his past medical history or that they 
misstated any relevant facts.  Therefore, the Board will 
proceed to adjudicate the claim now on appeal.

At the VA examination in January 2005, the Veteran reported 
that he experienced episodes of swelling, redness, and warmth 
in his left great toe.  He reported that normally his 
disability did not limit his ability to walk as long as he 
wore wide shoes.  However, he reported that he experienced 
flare-ups approximately twice per month, which would last for 
a couple of days and limit his walking during the flare-up 
period.  The VA examiner noted on physical examination that 
there was some slight swelling and minimal tenderness to 
palpatiation of the metatarsal heads and that the tenderness 
was mostly located over the first metatarsophalangeal joint.  
There was no excessive warmth or erythema.  The metatarsal 
joint was able to flex from 0 to 20 degrees and extend from 0 
to 10 degrees.  There was no pain with motion.  The left 
ankle had plantar flexion from 0 to 45 degrees without pain 
and dorsiflexion from 0 to 10 degrees without pain.  
Following repetitive use, there was no additional limitation 
of motion due to pain, fatigue, weakness or lack of 
endurance.  He had normal gait and posture.  There were no 
hammertoes, high arches, claw feet, flat feet, halux valgus 
or varus, nor abnormal skin condition on examination. 

Subsequently, at the VA examination in November 2009, the 
Veteran reported that he experienced pain while standing and 
walking, swelling while standing and walking, and stiffness 
while standing, walking, and at rest.  He reported that he 
did not have flare-ups.  He also reported the following 
effects on his daily activities: mild effect on chores and 
recreation; moderate effect on shopping and exercise; severe 
effect on sports; and no effect on traveling, feeding, 
bathing, dressing, toileting, grooming, and driving.  The 
examiner noted that the functional limitation on standing was 
that the Veteran was able to stand for more than 1 hour but 
less than 3 hours.   

On physical examination, the November 2009 VA examiner noted 
no evidence of swelling, instability, weakness or other 
abnormal weight bearing.  Objective evidence of painful 
motion was noted with ambulation and palpation.  Objective 
evidence of tenderness was noted with palpation on the volar 
surface and medial aspect of the joint.  An X-ray was 
obtained and the examiner noted an impression of extensive 
degenerative osteoporosis with cystic changes in the left 
great toe.  

The Board notes that in its July 2009 remand, it requested an 
examination to include any residuals of the left toe 
disability that may be affecting the left ankle.  The Board 
notes that the November 2009 examiner did not examine the 
left ankle; however, the Board notes that the examiner 
explained that his decision not to examine the Veteran's 
ankle was based on the Veteran's denial of left ankle 
complaints.  The Board notes that the United States Court of 
Appeals for Veterans Claims has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance." 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  Here, the Board finds that 
the examiner substantially complied with the Board's request 
because he inquired about left ankle complaints and the 
Veteran denied any such complaints.  

As previously stated, the Veteran's injury is currently rated 
as 10 percent disabling.  A 20 percent rating requires the 
disability to be moderately severe.  After reviewing the 
above evidence, the Board finds the Veteran's disorder to be 
10 percent disabling, but not 20 percent.  In particular, the 
Board notes that although he experiences occasional flare-
ups, he was able to walk at least one mile and stand for at 
least one hour.  He did not regularly use any assistive 
devices in walking.  No foot deformities were noted.  In sum, 
the weight of the evidence demonstrates that the Veteran's 
left great toe disability warrants no more than a 10 percent 
rating.  

The Board has also considered the Veteran's lay statements 
and sworn testimony regarding the severity of his disability.  
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
great toe disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather in the November 2009 VA 
examination as well as his hearing before the Board, the 
Veteran reported that he is employed full time and has not 
missed work due to his disability.  Hence, assignment of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2009) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left metatarsophalangeal joint 
arthritis of the great toe is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


